Citation Nr: 1519882	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-24 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for lung disability, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1959 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's lung disability, to include COPD, is not related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a lung disability have not been met.  38 U.S.C.A. § 1131 (2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current lung disorder, specifically COPD, is related to asbestos exposure or aircraft fuel and exhaust fumes inhaled during service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (2014); 38 C.F.R. § 3.102 (2014).

As an initial matter, the Board does not dispute that the Veteran has a current diagnosis of COPD.  The Board also does not dispute that he was exposed to asbestos and likely inhaled aircraft fuel and exhaust fumes while serving aboard the U.S.S. Lexington as an Aviation Boatswain's Mate/Aircraft Handler.  Thus the dispositive question in this case is whether the Veteran's current COPD is related to the claimed exposure during service.

The Board finds that entitlement to service connection for COPD is not warranted.  First, the Veteran's service treatment records (STRs) are absent for treatment of COPD or other lung conditions during service.  At all service medical examinations, the Veteran's lungs and chest were found to be clinically normal.  On his separation report of medical history, he was noted to have no asthma, shortness of breath, pain or pressure in chest, or chronic cough.

The Veteran's post-service medical treatment records show that he was diagnosed with COPD as early as June 2009.  His relevant medical history includes consumption of tobacco products for more than ten years, and continued smoking.  See, e.g. Anderson Heart Physicians treatment record dated July6, 2009; December 2, 2010.  Notably, a treatment record from December 2, 2010 documents that the Veteran was diagnosed with chronic bronchitis and Smokers Lung.  See also treatment record dated August 29, 2008 (assessing "Chronic bronchitis, tobacco abuse.")  A treatment record dated June 9, 1992 notes that the Veteran is a "smoker with pleural changes."  There is no medical opinion attributing the Veteran's lung condition to asbestos exposure or aircraft fuel fumes.

Based on the above, the Board finds that entitlement to service connection for lung disability, to include COPD, is not warranted.  The Veteran's COPD was originally diagnosed as smoker's lung, indicating that the cause of his lung condition is related to his long-term smoking history.  The Board also notes that COPD is not among the conditions considered resulting from asbestos exposure.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (b).  

The only evidence supportive of the Veteran's claim for entitlement to service connection for COPD are his own statements that his condition is related to service.  While the Veteran is competent to describe certain symptoms associated with COPD, such as difficulty breathing, he is not competent to provide testimony regarding its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, n. 4 (Fed. Cir. 2007) (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The cause of the Veteran's COPD is not a simple identification that a layperson is competent to make, and there is no indication that the Veteran has the requisite medical training or expertise necessary in making such an opinion as to cause of that condition.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding etiology of his COPD do not constitute competent evidence on which the Board can make a service connection determination.

Accordingly, the Board finds that the weight of the evidence shows that the Veteran's lung condition is not related to service, and therefore, his claim for service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated in August 2010 is of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Board notes that the Veteran was not provided a VA examination for his lung disability claim.  The VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifest during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Here, the Veteran has not provided any competent evidence suggesting an association between lung disability and service.  To the contrary, the Veteran's medical records suggest that his COPD is related to his smoking history.  Thus, the Board finds that the third prong of McLendon has not been met, and that a VA examination or opinion is not warranted.


ORDER

Entitlement to service connection for lung disability, to include chronic obstructive pulmonary disease, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


